DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 11 – 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovacsik et al. (US 2019/0211827).
Regarding Claims 1 and 11:
	Kovacsik et al. teaches an apparatus for cooling a high heat-generating vehicle component, the apparatus comprising: an air compressor assembly (10) 
Regarding Claims 2 and 12:
	Kovacsik et al. teaches the heat-generating mode includes (i) a first heat-generating mode in which component parts of the air compressor assembly are generating heat and delivering compressed air, and (ii) a second heat-generating mode in which component parts of the air compressor assembly are generating heat and not delivering compressed air (Fig 1).
Regarding Claims 4 – 6 and 14:
	Kovacsik et al. teaches an actuatable, low-temperature compressor cooling system associated with the air compressor assembly and for, when actuated, absorbing heat energy from the air compressor assembly to cool the air compressor assembly (via 74).
Regarding Claim 7:
	Kovacsik et al. teaches the air compressor assembly is configured for use in one of a vehicle air braking system (paragraph 0003), a vehicle suspension system, and a vehicle bulk off-loading system.

Allowable Subject Matter
Claims 8 – 10 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LONG T TRAN/Primary Examiner, Art Unit 3747